Title: From John Quincy Adams to George Washington Adams, 5 October 1823
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 1.My dear George.
					Princeton 5. October 1823.
				
				I now enclose you a Letter for George Davis, which you will deliver to him—The subscription as I told you is conditional to be paid only, unless a sum of (I think 50000) Dollars should be subscribed before the first of January next and deposited in Bank—If you are admitted to attend the Meetings, I shall expect you will give me an account of the proceedings and of the progress of the object, from time to time—I declined taking the lead in the Subscription—But my name is to be put down, whenever President Kirkland and Judge Davis shall think proper—I have it much at heart, and hope you will give as much attention to it, as your situation will render proper.I had a pleasant ride in the Stage, and arrived here about five O’Clock. I found Mr & Mrs Boylston well, and need not tell you how kindly I have been received—I told Mr Boylston of my injunction to you, which I now repeat of cultivating his friendship and kindness—He still intends returning to Jamaica Plains the 20th. of this Month.Your affectionate father
				
					J. Q. Adams.
				
				
					You must send me copies of this Letter, and of that to Judge Davis now enclosed.
				
			